Case 2:19-cv-10571-ODW-AFM Document 9 Filed 05/20/20 Page 1 of 3 Page ID #:66




 1                                                                                     O
                                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   BYUNG CHAN UM,                              Case № 2:19-cv-10571-ODW (AFMx)
12
                       Plaintiff,                ORDER GRANTING
13                                               DEFENDANT’S UNOPPOSED
14         v.                                    MOTION TO DISMISS [8]
15   USDA FOOD & NUTRITION
16   SERVICES,
17
                       Defendant.
18
19                        I.   INTRODUCTION & BACKGROUND
20         Plaintiff Byung Chan Um (“Plaintiff”), proceeding pro se, initiated this action
21   in the Superior Court of California, County of Los Angeles, on October 2, 2019.
22   (Notice of Removal Ex. 1 (“Compl.”), ECF No. 1-1.) Defendant USDA Food &
23   Nutrition Serices removed the action to this Court on December 13, 2019, pursuant to
24   28 U.S.C. § 1442(a). (Notice of Removal, ECF No. 1.) The Complaint asserts a
25   single cause of action that reads, in its entirety, “STOP THE WITHDRAWAL OF
26   APPELLANT’S [sic] AUTHORIZATION TO PARTICIPATE AS A RETAILER IN
27   SNAP.” (Compl. 2.)
28
Case 2:19-cv-10571-ODW-AFM Document 9 Filed 05/20/20 Page 2 of 3 Page ID #:67




 1          On April 10, 2020, Defendant moved to dismiss Plaintiff’s Complaint
 2   (“Motion”) and served Plaintiff with the Motion by United States mail at the address
 3   Plaintiff provided on the Complaint. (Mot. to Dismiss (“Mot.”), ECF No. 8; Proof of
 4   Service, ECF No. 8-5; Compl. 1.) Defendant noticed the hearing on the Motion for
 5   fifty-two days later, on June 1, 2020. Thus, pursuant to Local Rule 7-9, Plaintiff’s
 6   opposition was due no later than May 11, 2020. See C.D. Cal. L.R. 7-9 (requiring
 7   oppositions to be filed no later than twenty-one days before the motion hearing).
 8   However, to date, Plaintiff has filed no opposition. For the reasons that follow, the
 9   Court GRANTS Defendant’s Motion.1
10        II.   PLAINTIFF’S FAILURE TO OPPOSE WARRANTS DISMISSAL
11          Central District of California Local Rule 7-12 provides that the Court “may
12   decline to consider any memorandum or other document not filed within the deadline
13   set by order or local rule.” C.D. Cal. L.R. 7-12 (“The failure to file [a responsive
14   document], or the failure to file it within the deadline, may be deemed consent to the
15   granting or denial of the motion . . . .”); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.
16   1995) (affirming dismissal on the basis of unopposed motion pursuant to local rule).
17          Defendant moves to dismiss Plaintiff’s Complaint.                (See Mot.)      Prior to
18   dismissing an action pursuant to a local rule, courts must weigh: “(1) the public’s
19   interest in expeditious resolution of litigation; (2) the court’s need to manage its
20   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
21   disposition of cases o[n] their merits; and (5) the availability of less drastic sanctions.”
22   Ghazali, 46 F.3d at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.
23   1986)). “Explicit findings with respect to these factors are not required.” Ismail v.
24   Cty. of Orange, SACV 10-00901 VBF (AJW), 2012 WL 12964893, at *1 (C.D. Cal.
25   Nov. 7, 2012) (citing Henderson, 779 F.2d at 1424; accord, Malone v. U.S. Postal
26   Serv., 833 F.2d 128, 129 (9th Cir. 1987), cert. denied, 488 U.S. 819 (1988)). In
27   1
      After carefully considering the papers filed in connection with the Motion, the Court deems the
28   matter appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
     Accordingly, the Court VACATES the hearing on June 1, 2020, at 1:30 p.m.



                                                     2
Case 2:19-cv-10571-ODW-AFM Document 9 Filed 05/20/20 Page 3 of 3 Page ID #:68




 1   Ghazali, the Ninth Circuit found these factors satisfied where the plaintiff received
 2   notice of the motion, had “ample time to respond,” yet failed to do so. See Ghazali,
 3   46 F.3d at 54.
 4          Here, Defendant moved to dismiss Plaintiff’s Complaint and set the hearing
 5   date on June 1, 2020, fifty-two days after filing, nearly twice the length of time
 6   required under the Local Rules. See C.D. Cal. L.R. 6-1 (requiring a motion to be filed
 7   twenty-eight days before the date set for the hearing). Defendant served the Motion
 8   on Plaintiff via United States mail on April 10, 2020. (See Proof of Service.) Thus,
 9   Plaintiff had notice of the Motion and ample opportunity to respond. However,
10   Plaintiff has failed to oppose or otherwise respond. The record reflects that Plaintiff
11   has not engaged in this matter since filing the Complaint in Superior Court on October
12   2, 2019, despite being notified in writing that Defendant removed the matter to federal
13   court and moved to dismiss the case. (See Decl. of Matthew J. Barragan ¶¶ 2, 5, ECF
14   No. 8-1; Proof of Service.) Plaintiff offers no excuse for failing to oppose, nor has
15   Plaintiff sought an extension of time or any other relief. As such, the Court construes
16   Plaintiff’s failure to respond to Defendant’s Motion as consent to the Court granting
17   it.   Pursuant to Local Rule 7-12 and Ghazali, the Court GRANTS Defendant’s
18   Motion. Defendant seeks dismissal with prejudice; however, in light of Plaintiff’s pro
19   se status, dismissal is without prejudice.
20                                     III.   CONCLUSION
21          For the foregoing reasons, the Court GRANTS Defendant’s Motion to Dismiss
22   (ECF No. 8) and DISMISSES Plaintiff’s Complaint without prejudice. The Clerk of
23   the Court shall close the case.
24          IT IS SO ORDERED.
25
26          May 20, 2020
27                                 ____________________________________
28                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE



                                                  3
